Brighton Grassroots, LLC v Town of Brighton Zoning Bd. of Appeals (2021 NY Slip Op 05214)





Brighton Grassroots, LLC v Town of Brighton Zoning Bd. of Appeals


2021 NY Slip Op 05214


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


737 CA 21-00240

[*1]BRIGHTON GRASSROOTS, LLC, PETITIONER-PLAINTIFF-APPELLANT,
vTOWN OF BRIGHTON ZONING BOARD OF APPEALS, M & F, LLC, DANIELE SPC, LLC, MUCCA MUCCA LLC, DANIELE MANAGEMENT, LLC, AND MARDANTH ENTERPRISES, INC., COLLECTIVELY DOING BUSINESS AS THE DANIELE FAMILY COMPANIES, RESPONDENTS-DEFENDANTS-RESPONDENTS. 


THE ZOGHLIN GROUP, PLLC, ROCHESTER (JACOB H. ZOGHLIN OF COUNSEL), FOR PETITIONER-PLAINTIFF-APPELLANT.
WEAVER MANCUSO BRIGHTMAN PLLC, ROCHESTER (JOHN A. MANCUSO OF COUNSEL), FOR RESPONDENT-DEFENDANT-RESPONDENT TOWN OF BRIGHTON ZONING BOARD OF APPEALS.
WOODS OVIATT GILMAN LLP, ROCHESTER (WARREN B. ROSENBAUM OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS M & F, LLC, DANIELE SPC, LLC, MUCCA MUCCA LLC, DANIELE MANAGEMENT, LLC, AND MARDANTH ENTERPRISES, INC., COLLECTIVELY DOING BUSINESS AS THE DANIELE FAMILY COMPANIES. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered February 8, 2021 in a proceeding pursuant to CPLR article 78 and declaratory judgment action. The judgment denied the motion of petitioner-plaintiff for a preliminary injunction, and granted the cross motions of respondents-defendants to dismiss the petition-complaint. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court